United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-4026
                        ___________________________

                                David H. McDowell

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

      Tankinetics, Inc.; William K. Angle; Strand Composite Engineering &
Construction, LLC; St. Clair P. Guess, III; Robert W. McManus; William F. Schwarz

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Springfield
                                 ____________

                             Submitted: May 28, 2013
                              Filed: May 31, 2013
                                 [Unpublished]
                                 ____________

Before MURPHY, SMITH, and COLLOTON, Circuit Judges.
                           ____________

PER CURIAM.
        David McDowell appeals the district court’s1 denial of his Federal Rule of Civil
Procedure 60(b) motion following dismissal of his employment discrimination suit
based on lack of personal jurisdiction. We conclude that the district court did not
abuse its discretion in denying the motion, see Arnold v. Wood, 238 F.3d 992, 998
(8th Cir. 2001) (standard of review), because we agree with the court that McDowell
did not present exceptional circumstances warranting relief, see Harley v. Zoesch, 413
F.3d 866, 871 (8th Cir. 2005) (“Relief is available under Rule 60(b)(6) only where
exceptional circumstances have denied the moving party a full and fair opportunity
to litigate his claim and have prevented the moving party from receiving adequate
redress.”). Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




      1
      The Honorable Richard E. Dorr, late a United States District Judge for the
Western District of Missouri.

                                          -2-